UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

EQUAL VOTE AMERICA CORP. and
LEWIS Y¥. Liv,
19cv8178 (DLC)
Plaintiffs,
ORDER

 

-Vv-

MITCH McCONNELL in the capacity of
Senate Majority Leader and : ; :
CHARLES GRASSLEY in the capacity of : USDC STENY

Fe weil ty S

 

Chairman of the Senate Judicial
Committee,

 

Defendants.

 

 

 

 

2G '

 

 

 

 

 

DENTSE COTE, District Judge:

An Order of July 9, 2019, dismissed without prejudice the
related case, 19cv2346, due to the plaintiffs’ failure to timely
file an affidavit of service showing compliance with Fed. R.
Civ. P. 4(1) (2). Hours after the case was dismissed, the
plaintiffs filed a motion to reopen the case and for leave to
file an affirmation that process had been served in compliance
with Fed, R. Civ. P. 41) (2).

On July 10, 2019, this Court denied the plaintiffs’ motion.
The July 10 Order explained that the following was “insufficient
to demonstrate that service was effectuated in accordance with
Fed. R. Civ. P. 4(1) (23%: “an affirmation of service in which

counsel for the plaintiffs affirmed that he had ‘served the

 
pleadings upon the defendant in this action pursuant to Federal
Rule 4(1)(2)’" with an attachment of “a photo of a receipt for
the shipment of three items . . . [that] did not contain any
information regarding the recipients of the shipped items.”

On September 3, 2019, the plaintiffs filed the above-
captioned action. On September 24, the plaintiffs filed an
affirmation of service in which counsel for the plaintiffs
affirmed that he had “served the Summons and Complaint upon the
defendants in this action pursuant to Federal Rule 4(i) (2) on
September 24, 2019.” Attached to this affirmation was a photo
of a receipt for the shipment of two items, The receipt did not
contain any information regarding the recipients of the shipped
items. “USDA.Southern” is handwritten next to one shipment
item. “McConnell” is handwritten next to the other shipment
item. This handwriting does not cure the deficiencies
identified in the July 10 Order in 19cv2346. Accordingly, it is
hereby

ORDERED that counsel for the plaintiffs shall show cause by
November 22, 2019 why this case should not be dismissed for

failure to prosecute.

 
If IS FURTHER ORDERED that the pretrial conference

scheduled for November 22, 2019 is adjourned sine die.

 

Dated: New York, New York
November 18, 2019

fh ene Le
DENISE COTE
United States District Judge

 
